Order entered August 15, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00442-CR

                                ROCKY MORRIS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F95-01315-U

                                           ORDER
       On July 9, 2013, this Court ordered Peri Stromberg, as official court reporter of the 291st

Judicial District Court to file, within thirty days, either the reporter’s record of any hearings

conducted on appellant’s post-conviction motion for DNA testing or written verification that no

hearings were conducted. To date, Ms. Stromberg has not filed either the record of verification

that no hearings were record. The appeal cannot proceed until the issue of the reporter’s record

is resolved.

       Accordingly, we ORDER the trial court to make findings regarding the following:

     Whether any hearings were conducted on appellant’s post-conviction motion for DNA
      testing. If no hearings were recorded, the trial court shall make a finding to that effect.
 If hearings were conducted, the trial court shall determine the name of all court reporters
   who recorded the hearings; whether the notes of the hearings are available and can be
   transcribed; and the date by which the records of the hearings will be filed.

 If the trial court determines that the notes are not available or cannot be transcribed, the
   court shall determine whether appellant is at fault for the loss or destruction of the notes
   and whether the parties can agree on a substituted record.

   We ORDER the trial court to transmit a record containing its written findings of fact, any

supporting documentation, and any orders to this Court within THIRTY DAYS of the date

of this order.

   We ABATE the appeal to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the findings are received.


                                                 /s/     DAVID EVANS
                                                         JUSTICE